Citation Nr: 0211908	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Basic eligibility to VA compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant filed a claim for service connection for 
depression in November 1997.  In April 1998, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
claim on the basis of a lack of verified active military 
service.  The appellant appeals that decision.  


FINDING OF FACT

The appellant did not have qualifying service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA compensation 
benefits have not been met.  38 C.F.R. § 3.6 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, its action is consistent with them, 
including as reflected by its letters to the appellant, and 
VA's duties have been fulfilled nevertheless, both from pre- 
and post-VCAA enactment action.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The appellant was 
notified of evidence and information needed to substantiate 
and complete her claim in her application for compensation or 
pension, the RO's December 1997 letter to her, in the August 
1998 letter to her explaining VA's denial of her claim, in 
the November 1998 letter to her explaining VA's decision, in 
the September 1999 statement of the case, and other 
correspondence.  

The Board concludes that the discussions in the December 1997 
letter, the April 1998 decision letter, the statement of the 
case, and other correspondence with the appellant informed 
her of the information and evidence needed to substantiate 
her claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain identified relevant 
service medical and personnel records.  An examination is not 
necessary.  See 38 C.F.R. § 3.326, including as amended by 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

The communications from VA to the appellant informed her of 
the type of evidence which would be relevant and assisted her 
in providing it.  In this case, VA's actions are consistent 
with the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 
and 3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001)], and the duty to assist and the duty to 
notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
the claim.

Since the RO has not expressly considered the VCAA, the Board 
must consider whether the appellant has been prejudiced by 
this fact.  Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  

The Board concludes that there has been no prejudice to the 
appellant, as VA's development and adjudication of the claim 
has been consistent with the VCAA and a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

For the reasons previously set forth, the Board believes that 
the appellant has been given ample process to provide 
evidence and argument in support of her claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument.  Accordingly, the 
Board may proceed with a discussion of the matters at issue.

Analysis

The appellant seeks service connection for psychiatric 
disease on the basis of service.  She reports service from 
August 29, 1979 to January 10, 1990.  

The provisions of 38 C.F.R. § 3.6 as current through the 
August 28, 2002 issue of the Federal Register are as follows:  

§ 3.6 Duty periods. 

(a) Active military, naval, and air service. This includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 

(b) Active duty. This means: 

(1) Full-time duty in the Armed Forces, other than active 
duty for training; 

(2) Full-time duty (other than for training purposes) as a 
commissioned officer of the Regular or Reserve Corps of the 
Public Health Service: 

(i) On or after July 29, 1945, or 

(ii) Before that date under circumstances affording 
entitlement to full military benefits, or 

(iii) At any time, for the purposes of dependency and 
indemnity compensation. 

(3) Full-time duty as a commissioned officer of the Coast and 
Geodetic Survey or of its successor agencies, the 
Environmental Science Services Administration and the 
National Oceanic and Atmospheric Administration: 

(i) On or after July 29, 1945, or 

(ii) Before that date: 

(a) While on transfer to one of the Armed Forces, or 

(b) While, in time of war or national emergency declared by 
the President, assigned to duty on a project for one of the 
Armed Forces in an area determined by the Secretary of 
Defense to be of immediate military hazard, or 

(c) In the Philippine Islands on December 7, 1941, and 
continuously in such islands thereafter, or 

(iii) At any time, for the purposes of dependency and 
indemnity compensation. 

(4) Service at any time as a cadet at the United States 
Military, Air Force, or Coast Guard Academy, or as a 
midshipman at the United States Naval Academy; 

(5) Attendance at the preparatory schools of the United 
States Air Force Academy, the United States Military Academy, 
or the United States Naval Academy for enlisted active-duty 
members who are reassigned to a preparatory school without a 
release from active duty, and for other individuals who have 
a commitment to active duty in the Armed Forces that would be 
binding upon disenrollment from the preparatory school; 

(6) Authorized travel to or from such duty or service; and 

(7) A person discharged or released from a period of active 
duty, shall be deemed to have continued on active duty during 
the period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for him or her to 
proceed to his or her home by the most direct route, and, in 
all instances, until midnight of the date of such discharge 
or release. 

 (c) Active duty for training. (1) Full-time duty in the 
Armed Forces performed by Reserves for training purposes; 

(2) Full-time duty for training purposes performed as a 
commissioned officer of the Reserve Corps of the Public 
Health Service: 

(i) On or after July 29, 1945, or 

(ii) Before that date under circumstances affording 
entitlement to full military benefits, or 

(iii) At any time, for the purposes of dependency and 
indemnity compensation: 

(3) Full-time duty performed by members of the National Guard 
of any State, under 32 U.S.C 316, 502, 503, 504, or 505, or 
the prior corresponding provisions of law or full-time duty 
by such members while participating in the reenactment of the 
Battle of First Manassas in July 1961; 

(4) Duty performed by a member of a Senior Reserve Officers' 
Training Corps program when ordered to such duty for the 
purpose of training or a practice cruise under chapter 103 of 
title 10 U.S.C. 

(i) The requirements of this paragraph are effective -- 

(A) On or after October 1, 1982, with respect to deaths and 
disabilities resulting from diseases or injuries incurred or 
aggravated after September 30, 1982, and 

(B) October 1, 1983, with respect to deaths and disabilities 
resulting from diseases or injuries incurred or aggravated 
before October 1, 1982. 

(ii) Effective on or after October 1, 1988, such duty must be 
prerequisite to the member being commissioned and must be for 
a period of at least four continuous weeks. 

(5) Attendance at the preparatory schools of the United 
States Air Force Academy, the United States Military Academy, 
or the United States Naval Academy by an individual who 
enters the preparatory school directly from the Reserves, 
National Guard or civilian life, unless the individual has a 
commitment to service on active duty which would be binding 
upon disenrollment from the preparatory school. 

(6) Authorized travel to or from such duty. 

The term does not include duty performed as a temporary 
member of the Coast Guard Reserve. 

(d) Inactive duty training. This means: (1) Duty (other than 
full-time duty) prescribed for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by the Secretary concerned under 37 U.S.C. 
206 or any other provision of law; 

(2) Special additional duties authorized for Reserves 
(including commissioned officers of the Reserve Corps of the 
Public Health Service) by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned; and 

(3) Training (other than active duty for training) by a 
member of, or applicant for membership (as defined in 5 
U.S.C. 8140(g)) in, the Senior Reserve Officers' Training 
Corps prescribed under chapter 103 of title 10 U.S.C. 

(4) Duty (other than full-time duty) performed by a member of 
the National Guard of any State, under 32 U.S.C. 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. The term inactive duty training does not include: 

(i) Work or study performed in connection with correspondence 
courses, 

(ii) Attendance at an educational institution in an inactive 
status, or 

(iii) Duty performed as a temporary member of the Coast Guard 
Reserve. 

(e) Travel status -- training duty (disability or death from 
injury or covered disease). Any individual: 

(1) Who, when authorized or required by competent authority, 
assumes an obligation to perform active duty for training or 
inactive duty training; and 

(2) Who is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty training 
shall be deemed to have been on active duty for training or 
inactive duty training, as the case may be. The Department of 
Veterans Affairs will determine whether such individual was 
so authorized or required to perform such duty, and whether 
the individual was disabled or died from an injury or covered 
disease so incurred. In making such determinations, there 
shall be taken into consideration the hour on which the 
individual began to proceed or return; the hour on which the 
individual was scheduled to arrive for, or on which the 
individual ceased to perform, such duty; the method of travel 
performed; the itinerary; the manner in which the travel was 
performed; and the immediate cause of disability or death. 
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of this paragraph, the burden 
of proof shall be on the claimant. 

(3) For purposes of this section, the term covered disease 
means any of the following: 

(i) An acute myocardial infarction. 

(ii) A cardiac arrest. 

(iii) A cerebrovascular accident. 

The appellant specified on her application for benefits that 
she had no active military service.  She was requested in 
December 1997 to provide a DD Form 214 for active military 
service if she had one and she did not respond to that 
request.  She has provided dates of service that show ROTC 
training and officer training with unofficial documents.  
Several attempts have been made to obtain military records 
from the claimant and the National Personnel Records Center 
without a response for active military service.  A January 
1990 indication from the army reserve personnel center 
indicates that all the records it had were no longer 
maintained by the Army, and that inquiries regarding military 
records should be made to the National Personnel Records 
Center.  A January 1998 request for information on any active 
duty from August 1979 to January 1990 was returned from the 
National Personnel Records Center indicating that the 
appellant had no active service and had been in the reserves.  
A June 1998 National Archive Form 13044 shows that no report 
of separation was issued because there was no active service 
or because there was less than 90 days of active duty for 
training.

In light of the above, the claim must be denied.  While the 
appellant has submitted information which indicates that she 
was examined as an ROTC student, and that she completed an 
airborne course in 1982, was given an ROTC meritorious 
service certificate in April 1982, was appointed a reserve 
commissioned officer in May 1983, and was discharged from the 
army reserve component in January 1990, etc., the evidence 
shows that she did not have active military service as 
defined by 38 C.F.R. § 3.6 or any other qualifying service.  

She indicated in April 1998 that she had had active service 
from June 1978 to August 1982.  However, in general, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  When a claimant 
submits evidence establishing that the service department's 
certification was based upon erroneous information, further 
verification may be required.  Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  The service department evidence shows no 
active military service.  There is no verification of active 
duty for training or inactive duty for training.  There is no 
verification of an order to duty under chapter 103 of title 
10 U.S.C. while a member of a Senior Reserve Officers 
Training Corps.  Evidence provided by the appellant is 
contradictory of itself, and the service department 
subsequent to the appellant's contradiction indicated that 
there was no active service or less than 90 days of active 
duty for training.  Prior to that, in January 1998, it had 
indicated that there was no active service.  In essence, 
boiled down, this means there is no evidence of active 
military service.  

The Board notes that in October 1999, the appellant contended 
that not all evidence has been presented.  However, she would 
be in the best position to know what evidence is out there, 
and all development which needs to be done in light of what 
the appellant has contended has been performed.  The 
appellant requested a hearing in October 1999, and one was 
scheduled in July 2002, during which she could have presented 
any additional relevant evidence, but she failed to appear 
for it.  If there is any evidence which the appellant has 
which would warrant further development of her claim, she has 
been given the opportunity to submit it.  VA's duty to assist 
is not a one-way street.  If a claimant has some information 
which may be relevant, she must come forward with it.  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991). 

In this case, the VA has expended significant resources in an 
attempt to verify some form of qualifying service.  At best, 
there is evidence that she was part of a ROTC program, but 
there is no evidence of qualifying service for VA 
compensation purposes.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.



ORDER

Basic eligibility for VA compensation benefits is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

